Citation Nr: 1726584	
Decision Date: 07/12/17    Archive Date: 07/20/17

DOCKET NO.  10-28 539	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUE

Propriety of the termination of the Veteran's Department of Veterans Affairs (VA) compensation benefits for the period from December 27, 2001 to March 9, 2007, based on his status as a fugitive felon, to include whether a valid debt was created.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C.A. Skow, Counsel


INTRODUCTION

The Veteran served on active duty from June 1968 to January 1970. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2009 administrative decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Hartford, Connecticut.  Subsequently, jurisdiction was transferred to the RO in Boston, Massachusetts.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The record shows that the Veteran seeks a hearing in this appeal before a Veterans Law Judge at the RO.  See VA Form 9 (July 2010).  Prior to the scheduled hearing date of April 2017, the Veteran notified VA that he was unable to attend the hearing date due to illness of his mother-in-law and requested another hearing date in this matter.  The Board finds that good cause has been established, and that the Veteran should be afforded another hearing date.  Therefore, remand is necessary.  38 C.F.R. § 20.700.

Accordingly, the case is REMANDED for the following action:

The Veteran should be scheduled for a hearing at the RO before a Veterans Law Judge (VLJ) in accordance with applicable procedures.  The Veteran and his representative must be provided with notice as to the time and place to report for the scheduled hearing.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
KRISTI L. GUNN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).


